Citation Nr: 0805813	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for neuropathy, including 
Guillain-Barré syndrome, as a result of exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967, including service in Vietnam during the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In November 2006 the matter was remanded for further 
development, including the provision of a compensation and 
pension (C&P) examination.  The report of that examination, 
which was duly completed in March 2007, is of record.


FINDINGS OF FACT

1.  The veteran's exposure to Agent Orange is presumed by 
virtue of his service in the Republic of Vietnam during the 
Vietnam Conflict.

2.  The veteran did not complain of and was not treated for a 
neuropathy disorder during active military service.

3.  A neuropathy disorder first became manifest approximately 
30 years following service; and is not linked by competent 
probative evidence to any incident of active military 
service, including exposure to Agent Orange.

4.  Neuropathy/Guillain-Barré Syndrome is not a presumptive 
disorder under the provisions of 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

A neuropathy disorder/Guillain-Barré Syndrome was not 
incurred during active military service, nor may it be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a neuropathy 
disorder, including as due to Agent Orange exposure.  He 
reports that his symptoms began in or around July 1996.  
Private medical records dating from May 2001 confirm 
treatment for pain, numbness, and tingling in the legs and 
feet, resulting in weakness, stumbling, poor balance, and 
trouble walking.  

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  
However, a presumption of service connection based on 
exposure to herbicides is not warranted for any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 
Federal Register 27630-27641 (May 20, 2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

DD-214 confirms service in Vietnam during the Vietnam 
conflict; therefore, and in accordance with 38 C.F.R. § 
3.307(a)(6)(iii), exposure to Agent Orange is conceded.

Service medical records (including the report of an October 
1967 discharge examination) contain no evidence of any 
complaints, diagnosis, or treatment for neuropathy of any 
sort.  In fact, the veteran himself does not allege the onset 
of symptoms until circa July 1996; nearly 30 years after 
service.  Moreover, the record contains competent probative 
evidence which advises that the veteran's neuropathy 
(Guillain-Barré) disorder is not related to service or any 
incident thereof.  According to a March 2007 C&P examiner: 

there is no evidence that would suggest this 
syndrome began during his military tour and 
based on the current literature regarding 
Agent Orange exposure and related diagnoses, 
Guillain-Barré syndrome has not been included 
in the list of diagnoses or in the list of 
presumptive diagnoses.  Hence, it is this 
examiner's medical opinion that less likely 
then not that his Guillain-Barré syndrome is 
related to his service in the military 
including exposure to Agent Orange.

The record contains no competent probative evidence to the 
contrary.  See 38 C.F.R. § 3.159(a).  The Board also notes 
the significant lapse of time between the veteran's 
separation from active military service in 1967 and the 
earliest (year 2001) medical evidence of treatment for 
neuropathy.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim).  In 
this case the evidence reflects a condition that was 
evaluated many years after service with no competent and 
probative evidence of an association to service.  Service 
connection under the provisions of 38 C.F.R. § 3.303 must 
therefore be denied.  In addition, neither neuropathy nor 
Guillain-Barré is among the diseases listed at 38 C.F.R. § 
3.309(e).  Accordingly, service connection for a neuropathy 
disorder (including Guillain-Barré) secondary to Agent Orange 
exposure must also be denied.  

The Board notes that in the report of an examination done in 
October 2002 a private neurologist opined that the veteran's 
neuropathy "may be related to his exposure to Agent Orange, 
but treatable causes of neuropathy need to be explored."  
Unfortunately, this opinion is too speculative for a finding 
of service connection.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (statements favorable to the veteran's' claim that 
do little more than suggest a possibility are too speculative 
to establish the required nexus for service connection).  
Indeed, the neurologist's proviso that "treatable causes of 
neuropathy need to be explored" underscores her uncertainty 
regarding the etiology of the veteran's neuropathy.  The 
Board thus finds this opinion to be of no probative value.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

VA has met the notice and duty to assist provisions.  Letters 
from the RO dated in August 2002, August 2005, and December 
2006 satisfied the duty to notify provisions.  The veteran 
was apprised of the evidence needed to substantiate his 
claim.  He was also informed of the evidence that VA would 
obtain, and of the evidence that he should submit or request 
VA's assistance in obtaining, and explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim (38 C.F.R. § 3.159(b)(1)).  Although the August 2005 
and December 2006 letters were issued after the October 2002 
rating decision, the case was readjudicated by way of a 
Supplemental Statement of the Case issued in July 2007.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

Although notice to the veteran  of how VA determines 
disability ratings and effective dates was issued after the 
October 2002 rating decision, since service connection is 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

Regarding the duty to assist, SMRs have been obtained and are 
of record.  VA and private treatment records have also been 
obtained and associated with the claims file.  In addition, 
the veteran was accorded a C&P examination; the report of 
which is of record.  There is no indication that additional 
development is necessary, and the Board is satisfied that VA 
has done everything reasonably possible to assist the veteran 
with his claim.  


 (CONTINUED ON NEXT PAGE)





ORDER

Service connection for a neuropathy disorder, to include 
Guillain-Barré Syndrome, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


